This is an original application for writ of habeas corpus wherein the petitioner, Glen Wilkerson, alleges that he is unlawfully restrained of his liberty in the county jail of Comanche county at Lawton, Okla.
It has been stipulated between counsel for petitioner and respondent that this case should be governed by the opinion of this court in the case of Ex parte Meadows, 71 Okla. Cr. 353,112 P.2d 419.
This is a companion case to the Meadows case, supra, as the said Clyde Meadows and the petitioner herein were *Page 34 
jointly charged with robbery, were arrested at the same time, and all proceedings were had against them jointly.
This court in the case of Ex parte Wilkerson,72 Okla. Cr. 301, 115 P.2d 923, followed the decision which was rendered in the case of Ex parte Meadows, 70 Okla. Cr. 304, 106 P.2d 139, and vacated the proceedings of the district court of Comanche county and remanded the petitioner to the custody of the sheriff of Comanche county to be held by him pending further proceedings against him. Subsequent to that opinion, this proceeding was instituted by the petitioner, who contends that he has been denied his right to a speedy trial and makes the same contention as was made by the petitioner, Clyde Meadows, in the case of Ex parte Meadows, 71 Okla. Cr. 353,112 P.2d 419.
This case, therefore, is governed by the opinion rendered by this court in Ex parte Meadows, 71 Okla. Cr. 353, 112 P.2d 419.
It is therefore ordered that the petition for habeas corpus be denied.